Citation Nr: 0024835	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-04 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from May 1960 to May 1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
a left leg disability.  Within one year of that 
determination, the veteran again sought service connection 
for a left leg disability as well as other disabilities.  In 
a November 1996 rating decision, service connection was 
denied again for left leg disability as well as left ankle 
and back disabilities.  In addition, entitlement to a 
temporary total rating was denied.  In December 1996, the 
veteran was notified of his procedural and appellate rights.  
The veteran did not initiate an appeal as to the issues of 
service connection for a back disability or for a temporary 
total rating.  However, the veteran's notice of disagreement 
as to the issues of service connection for left leg and left 
ankle disabilities was received in December 1996 which was 
within one year of both the April and November 1996 rating 
decisions.  The veteran specified that his statement was a 
"Notice of Disagreement."  A February 1997 rating decision 
confirmed and continued the prior denial of service 
connection for those issues.  

In a May 1997 determination, entitlement to nonservice-
connected pension benefits was denied.  The veteran did not 
initiate an appeal as to that determination.  In a December 
1997 rating decision, service connection for a left knee 
injury was denied.  The veteran was provided his procedural 
and appellate rights.  Within one year, he again sought 
service connection for a left knee injury.  In December 1998, 
the RO confirmed and continued the denial of service 
connection for a left knee injury, but the determination was 
on a new and material basis.  

In March 1999, the veteran testified at a personal hearing 
before a hearing officer at the RO as to the issue of service 
connection for a left knee disability although he also 
provided testimony regarding his left leg disability.  

In a statement received in March 2000, the veteran 
essentially stated that the only issue remaining in appellate 
status is his claim of service connection for a left knee 
disability as he was essentially contending that left leg and 
knee disability are one and the same.  

A videoconference before the undersigned Acting Member of the 
Board was conducted in July 2000.


FINDING OF FACT

The veteran's claim for service connection for a left knee 
disability is plausible.


CONCLUSION OF LAW

The claim of service connection for a left knee disability is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that he has a left knee 
disability which was incurred in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three-prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well 
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

In the recent case of Hensley v. West, No. 99-7029 (Fed. Cir. 
May 12, 2000), the Federal Circuit Court emphasized that the 
threshold for a well-grounded claim is very low.  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his left knee 
disability had its onset during service, this assertion does 
not make the claim well grounded if there is no competent 
medical evidence of record of a nexus between any disability 
in service and his alleged current disability.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. 
at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical 
evidence showing a nexus between the current condition and 
service).  As such, the Board will review the record to 
assess whether all three of the criteria of Caluza are met 
and the veteran's assertions are supported by the evidence of 
record.

The service medical records showed that, on entrance 
examination in May 1960, the veteran was noted to have been 
rejected for enlistment in the Army due to scar tissue of the 
calf of the left leg.

On May 23, 1960, the veteran complained of swelling and pain 
in the left knee.  He stated that he hurt his knee skating 
two months previously.  The examiner noted that the veteran 
showed marked swelling of the left knee and fluctuation of 
the periarticular soft tissue of the left knee.  The 
diagnosis was periarticular effusion of the left knee.  The 
knee was wrapped with an elastic bandage.  The veteran 
received subsequent treatment for the left knee.  The last 
inservice treatment was on June 16, 1960.  He complained of 
pain in the back of the left knee. The diagnosis was left 
knee sprain.  

The veteran was hospitalized at the U.S. Public Health 
Service (USPHS) hospital in Norfolk, Virginia, from October 
10, to October 17, 1960.  The veteran complained of pain in 
his left leg of four weeks' duration.  The veteran related 
that, nine years ago, he sustained of burns of the left lower 
extremity which required skin grafting.  He also noted that 
he fell and hurt his left knee in boot camp.  Repeated 
physical examinations and laboratory work-up on admission 
were noted to have been entirely within normal limits.  The 
veteran was treated with several days of bed rest and he had 
no further complaints thereafter.  The veteran was not found 
to have had any disease at the time.  The diagnosis was 
observation.  

Discharge examination in April 1964 noted that the veteran 
had a burn scar of the left lower leg and skin graft scars of 
the left upper thigh.  The remainder of the examination was 
negative for any complaints or findings of a left leg 
disability.

The veteran's post-service medical records consist of a 
private treatment record dated in May 1972 noting that the 
veteran injured his left knee playing softball the night 
before.  The diagnosis was hemiarthrosis of the left knee 
rule out internal derangement.  In July 1973, the veteran 
complained of giving way of the left knee for several years 
prior to the injury in May 1972.  He experienced the worst 
episode two days ago at work.  Later that month, he underwent 
a left medial meniscectomy.  

Private treatment records note that the veteran was assaulted 
by two men in February 1989.  Later that month the veteran's 
left knee was noted to have been less painful.  

The veteran, in statements and testimony, asserted that he 
did hurt his knee prior to entrance into service, but that 
his knee healed without residual problems.  He indicated that 
he sustained two severe knee injuries in service, in boot 
camp while "duck walking" and when he was struck by a buoy 
during service aboard the U.S.C.G.C. Verbena.  The second 
injury, according to the veteran, resulted in hospitalization 
at the USPHS hospital in Norfolk, Virginia, in September or 
October 1960 where medical personnel diagnosed a ligament 
tear of the left knee.

Two of the veteran's former supervisors stated that the 
veteran missed three to five days work per month due to a 
left knee condition from 1968 to 1976.  

A VA physician's assistant, in a letter dated in May 2000, 
stated that it was likely that the veteran's current chronic 
left knee condition was incurred in service.  

In sum, there is competent evidence of a current left knee 
disability, there is evidence of incurrence or aggravation of 
left knee disability in service, and there is competent 
medical evidence of a nexus between the service and the 
current left knee disability.  


ORDER

The appeal as to the issue of entitlement to service 
connection for a left knee disability is well grounded.


REMAND

As noted, the evidence of record is sufficient to render the 
veteran's claim well-grounded.  However, further 
clarification is needed prior to an assessment on the merits.  

The veteran has submitted documentation that he was granted 
Social Security Administration (SSA) disability insurance 
benefits.  Once the VA is put on notice that the veteran is 
in receipt of such benefits, the VA has a duty to obtain 
these records.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Moreover, ongoing treatment records should be obtained.  

Finally, the veteran should be afforded a VA orthopedic 
examination.  The examiner should opine as to the date of 
onset and etiology of the current left knee disability.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should request and associate 
with the claims file all available recent 
VA medical records concerning the 
veteran's treatment for a left knee 
disability, not already associated with 
the claims file.

2.  The RO should request all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature, extent, and 
manifestations of any left knee 
disability.  All indicated x-rays and 
laboratory tests should be completed.  
The report of examination should include 
a specific diagnosis as to whether the 
veteran does or does not have a left knee 
disability.  The examiner should also 
opine as to whether the veteran had a 
left knee disability prior to entrance 
into military service in May 1960 as 
reflected by his complaint of a 
preservice skating injury in his service 
medical records dated May 23, 1960.  If 
so, were there any manifestations or an 
identifiable increase in manifestations 
of a left knee disability during the 
veteran's military service?  If there was 
an increase in manifestations of a left 
knee disability in service, was it due to 
the natural progress of the disease?  If 
the veteran did not have residual left 
knee disability prior to service, were 
the initial manifestations of a left knee 
disability shown during service?  The 
examiner should opine as to whether the 
veteran's current left knee disability is 
due to the 1972 softball injury or to 
some other post-service, intercurrent or 
superceding injury.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner prior to the 
examination.  

4.  The RO should reconsider the 
veteran's claim for entitlement to 
service connection for a left knee 
disability on the merits.  When 
considering the claim on the merits, the 
RO should weigh the probative value of 
all of the evidence of record.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH 
	Acting Member, Board of Veterans' Appeals

 



